ACCEPTED
                                                                            03-14-00701-CR
                                                                                    8225979
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                      12/14/2015 2:57:01 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                       NO. 03-14-00701-CR

BARRY PIZZO                       §   IN THE              FILED IN
                                                   3rd COURT OF APPEALS
                                  §                     AUSTIN, TEXAS
VS.                               §   THIRD    COURT
                                                   12/14/2015 2:57:01 PM
                                  §                    JEFFREY D. KYLE
                                                            Clerk
STATE OF TEXAS                    §   OF APPEALS

   MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes BARRY PIZZO, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time

to file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

      1.   This case is on appeal from the 207TH Judicial District

Court of Comal County, Texas.

      2.   The case below was styled the STATE OF TEXAS vs. BARRY

PIZZO, and numbered CR-2013-146.

      3.   Appellant was convicted of two counts of TAMPERING WITH

OR FABRICATING PHYSICAL EVIDENCE, felony offenses.

      4.   Appellant was sentenced to imprisonment for LIFE in the

Texas Department of Criminal Justice on counts one and two.

      5.   Notice of appeal was given on November 5, 2014.

      6.   The clerk's record was filed on February 5, 2015; the
reporter's record was filed on March 11, 2015.

     7.    Appellant’s brief is due on December 14, 2015.

     8.    Appellant requests an extension of time to 30 days to

January 14, 2015.

     9.    Current counsel has received three prior extensions to file

the brief in this cause.

     10.   Defendant is presently incarcerated.

     11.   Appellant relies on the following facts as good cause for the

requested extension:

     Counsel for Appellant has gone through extensive measures to

have the record in the instant cause complete for appellate

consideration. The record is voluminous.

     Counsel for Appellant was ill for several weeks in November and

is behind on several deadlines. Counsel requests additional time to

complete the record in the instant appeal.

     WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court grant this Motion To Extend Time to File Appellant's Brief,

and for such other and further relief as the Court may deem

appropriate.
Respectfully submitted,

The Pastrano Law Firm, P.C.
The Old Cotton Exchange Building
202 Travis Street, Suite 307
Houston, Texas 77002
713.222.1100-telephone
832.218.7114-facsimile



By:_______________________________
  E. CHEVO PASTRANO
  State Bar No. 24037240
  chevo@pastranolaw.com

  GINNA G. PASTRANO
  State Bar No. 24036611
  ginna@pastranolaw.com

  ATTORNEYS FOR APPELLANT
                     CERTIFICATE OF SERVICE

     This is to certify that on December 14, 2015, a true and correct

copy of the above and foregoing document was served on the District

Attorney's Office, Comal County, Texas, via facsimile and/or email.




                                  E. Chevo Pastrano




                  CERTIFICATE OF CONFERENCE

     This is to certify that on or before December 14, 2015, this office

conferred with Mr. Josh Presley of the Comal County District

Attorney’s Office and the State has no objection to the motion for

extension of time to file Appellant’s brief.




                                  E. Chevo Pastrano
STATE OF TEXAS                   §
                                 §
COUNTY OF HARRIS                 §


                            AFFIDAVIT

     BEFORE ME, the undersigned authority, on this day personally

appeared E. Chevo Pastrano, who after being duly sworn stated:

     "I am the attorney for the appellant in the above numbered

     and entitled cause. I have read the foregoing Motion To

     Extend Time to File Appellant's Brief and swear that all of

     the allegations of fact contained therein are true and

     correct."




                               E. Chevo Pastrano
                               Affiant


     SUBSCRIBED AND SWORN TO BEFORE ME on December 14,

2015, to certify which witness my hand and seal of office.




                               Notary Public, State of Texas